Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

SITE Centers Corp. Elective Deferred Compensation Plan

 

 

Effective May 9, 2019

 

Basic Plan Document

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

PREAMBLE

 

ARTICLE 1 – GENERAL

 

1.1

Plan

 

1.2

Effective Dates

 

1.3

Amounts Not Subject to Code Section 409A

 

 

 

 

ARTICLE 2 – DEFINITIONS

 

2.1

Account

 

2.2

Administrator

 

2.3

Adoption Agreement

 

2.4

Beneficiary

 

2.5

Board or Board of Directors

 

2.6

Bonus

 

2.7

409A Change in Control

 

2.8

Code

 

2.9

Compensation

 

2.10

Director

 

2.11

Disability

 

2.12

Eligible Employee

 

2.13

Employer

 

2.14

ERISA

 

2.15

Identification Date

 

2.16

Key Employee

 

2.17

Participant

 

2.18

Plan

 

2.19

Plan Sponsor

 

2.20

Plan Year

 

2.21

Related Employer

 

2.22

Retirement

 

2.23

Separation from Service

 

2.24

Unforeseeable Emergency

 

2.25

Valuation Date

 

2.26

Years of Service

 

 

 

 

ARTICLE 3 – PARTICIPATION

 

3.1

Participation

 

3.2

Termination of Participation

 

 

 

 

ARTICLE 4 – PARTICIPANT ELECTIONS

 

4.1

Deferral Agreement

 

4.2

Amount of Deferral

 

i

 

--------------------------------------------------------------------------------

 

4.3

Timing of Election to Defer

 

4.4

Election of Payment Schedule and Form of Payment

 

 

 

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

5.1

Matching Contributions

 

5.2

Other Contributions

 

 

 

 

ARTICLE 6 – ACCOUNTS AND CREDITS

 

6.1

Establishment of Account

 

6.2

Credits to Account

 

 

 

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

7.1

Investment Options

 

7.2

Adjustment of Accounts

 

 

 

 

ARTICLE 8 – RIGHT TO BENEFITS

 

8.1

Vesting

 

8.2

Death

 

8.3

Disability

 

8.4

Termination for Cause

 

 

 

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

9.1

Amount of Benefits

 

9.2

Method and Timing of Distributions

 

9.3

Unforeseeable Emergency

 

9.4

Payment Election Overrides

 

9.5

Cashouts of Amounts Not Exceeding Stated Limit

 

9.6

Required Delay in Payment to Key Employees

 

9.7

409A Change in Control

 

9.8

Permissible Delays in Payment

 

9.9

Permitted Acceleration of Payment

 

 

 

 

ARTICLE 10 – AMENDMENT AND TERMINATION

 

10.1

Amendment by Plan Sponsor

 

10.2

Plan Termination Following 409A Change in Control or Corporate Dissolution

 

10.3

Other Plan Terminations

 

 

 

 

ARTICLE 11 – THE TRUST

 

11.1

Establishment of Trust

 

11.2

Rabbi Trust

 

11.3

Investment of Trust Funds

 

 

 

 

ii

 

--------------------------------------------------------------------------------

 

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1

Powers and Responsibilities of the Administrator

 

12.2

Claims and Review Procedures

 

12.3

Plan Administrative Costs

 

 

 

 

ARTICLE 13 – MISCELLANEOUS

 

13.1

Unsecured General Creditor of the Employer

 

13.2

Employer’s Liability

 

13.3

Limitation of Rights

 

13.4

Anti-Assignment

 

13.5

Facility of Payment

 

13.6

Notices

 

13.7

Tax Withholding

 

13.8

Indemnification

 

13.9

Successors

 

13.10

Disclaimer

 

13.11

Governing Law

 

 

 

iii

 

--------------------------------------------------------------------------------

 

PREAMBLE

 

 

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both.  The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.  

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 1 – GENERAL

 

 

1.1

Plan.  The Plan will be referred to by the name specified in the Adoption
Agreement.

 

The Plan document is comprised of this Basic Plan Document and the Adoption
Agreement.

 

1.2

Effective Dates.

 

 

(a)

Original Effective Date.  The Original Effective Date is the date as of which
the Plan was initially adopted.

 

 

(b)

Amendment Effective Date.  The Amendment Effective Date is the date specified in
the Adoption Agreement as of which the Plan is amended and restated.  Except to
the extent otherwise provided herein or in the Adoption Agreement, the Plan
shall apply to amounts deferred and benefit payments made on or after the
Amendment Effective Date.

 

 

(c)

Special Effective Date.  A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement.  A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

 

1.3

Amounts Not Subject to Code Section 409A

 

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 2 – DEFINITIONS

 

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

 

2.1

“Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon.  The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant or to the Participant’s Beneficiary
pursuant to the Plan.  

 

2.2

“Administrator” means the person or persons designated by the Plan Sponsor in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan.  If no Administrator is designated in the Adoption Agreement, the
Administrator is the Plan Sponsor.

 

2.3

“Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4

“Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.

 

2.5

“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6

“Bonus” means an amount of incentive remuneration payable by the Employer to a
Participant.

 

2.7

“409A Change in Control” means the occurrence of an event involving the Plan
Sponsor that is described in Section 9.7.

 

2.8

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.9

“Compensation” means, wages as defined in Code section 3401(a) and all other
payments of compensation to an Employee by the Employer (in the course of the
Employer’s trade or business) for which the Employer is required to furnish the
Employee a written statement under Code sections 6041(d) and 6051(a)(3),
excluding any items elected by the Employer in Section 3.01(a), reimbursements
or other expense allowances, fringe benefits (cash and non-cash), moving
expenses, and welfare benefits, but including amounts that are not includable in
the gross income of the Employee under a salary reduction agreement by reason of
the application of Code section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b).

 

--------------------------------------------------------------------------------

 

Compensation shall be determined without regard to any rules under Code section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code section 3401(a)(2).

 

2.10

“Director” means a non-employee member of the Board who has been designated by
the Employer as eligible to participate in the Plan.

 

2.11

“Disability” means a determination by the Administrator that the Participant is
either (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.  A Participant will be considered to
have incurred a Disability if he is determined to be totally disabled by the
Social Security Administration or the Railroad Retirement Board.

 

2.12

“Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.

 

2.13

“Employer” means the Plan Sponsor and any other entity which is authorized by
the Plan Sponsor to participate in and, in fact, does adopt the Plan.

2.14

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2.15

“Identification Date” means the date as of which Key Employees are determined
which is specified in Section 1.06 of the Adoption Agreement.

2.16

“Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.

2.17

“Participant” means an Eligible Employee or Director who commences participation
in the Plan in accordance with Article 3.

2.18

“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.

2.19

“Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement or any successor by merger, consolidation or otherwise.

2.20

“Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

--------------------------------------------------------------------------------

 

2.21

“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Code Section 414(b) that
includes the Employer and (b) any trade or business that is under common control
as defined in Code Section 414(c) that includes the Employer.  For purposes of
Section 2.23, “Related Employer” shall be modified consistent with the
modifications made to the terms “service recipient” and “employer” under Reg.
Sec. 1.409A-1(h)(3).

2.22

“Retirement” has the meaning specified in 6.01(f) of the Adoption Agreement.

2.23

“Separation from Service” means the date that the Participant dies, retires or
otherwise has a termination of employment with respect to all entities
comprising the Related Employer.  A Separation from Service does not occur if
the Participant is on military leave, sick leave or other bona fide leave of
absence if the period of leave does not exceed six months or such longer period
during which the Participant’s right to re-employment is provided by statute or
contract.  If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period.  If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29 month period of absence may be substituted for the six month period.

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).  

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service.  If a Participant ceases providing services
as

 

--------------------------------------------------------------------------------

 

an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.  

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.  

2.24

“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code section 152(b)(1), (b)(2)
and (d)(1)(B); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  

2.25

“Valuation Date” means each business day of the Plan Year that the New York
Stock Exchange is open.

2.26

“Years of Service” means each one year period for which the Participant receives
service credit in accordance with the provisions of Section 7.01(d) of the
Adoption Agreement.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 3 – PARTICIPATION

 

 

3.1

Participation.  The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.

3.2

Termination of Participation.  The Administrator may terminate a Participant’s
participation in the Plan in a manner consistent with Code Section 409A.  If the
Employer terminates a Participant’s participation before the Participant
experiences a Separation from Service the Participant’s vested Accounts shall be
paid in accordance with the provisions of Article 9.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 4 – PARTICIPANT ELECTIONS

 

 

4.1

Deferral Agreement.  If permitted by the Plan Sponsor in accordance with Section
4.01 of the Adoption Agreement, each Eligible Employee and Director may elect to
defer his Compensation within the meaning of Section 3.01 of the Adoption
Agreement by executing in writing or electronically, a deferral agreement in
accordance with rules and procedures established by the Administrator and the
provisions of this Article 4.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation.  An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.  

 

A deferral agreement may be changed or revoked during the period specified by
the Administrator.  Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2

Amount of Deferral.  An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

 

4.3

Timing of Election to Defer.  Each Eligible Employee or Director who desires to
defer Compensation otherwise payable during a Plan Year must execute a deferral
agreement within the period preceding the Plan Year specified by the
Administrator.  Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned, provided the Participant has performed
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Participant executed the deferral agreement and provided further that the
compensation has not yet become ‘readily ascertainable’ within the meaning of
Reg. Sec 1.409A-2(a)(8).  In addition, if the Compensation qualifies as ‘fiscal
year compensation’ within the meaning of Reg. Sec. 1.409A-2(a)(6), the deferral
agreement may be made not later than the end of the Employer’s taxable year
immediately preceding the first taxable year of the Employer in which any
services are performed for which such Compensation is payable.

 

 

--------------------------------------------------------------------------------

 

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement.  If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period.  The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 

4.4

Election of Payment Schedule and Form of Payment.


All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

 

(a)If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply.  At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement.  Prior to the time required by Reg. Sec. 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event.  If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

 

--------------------------------------------------------------------------------

 

 

(b)If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply.  At the time an Eligible Employee or Director first completes a deferral
agreement but in no event later than the time required by Reg. Sec. 1.409A-2,
the Eligible Employee or Director must elect a distribution event (which
includes a specified time) and a form of payment for amounts credited to his
Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption
Agreement.  If an Eligible Employee or Director fails to elect a distribution
event, he shall be deemed to have elected Separation from Service in the
distribution event.  If the fails to elect a form of payment, he shall be deemed
to have elected a lump sum form of payment.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

 

5.1

Matching Contributions.  If elected by the Plan Sponsor in Section 5.01(a) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a matching contribution determined in accordance with the formula specified in
Section 5.01(a) of the Adoption Agreement provided, however, that the Matching
Contributions credited to the Account of a Participant pursuant to Section
5.01(a)(i)(D) or Section 5.01(a)(ii)(D) shall be limited pursuant to (a) and (b)
below to the extent the Matching Contributions result from such Participant’s
action or inaction under a qualified plan with respect to elective deferrals and
other employee pre-tax contributions subject to the contribution restrictions
under Code section 401(a)(30) or 402(g) and employee after-tax contributions to
a qualified plan:

 

(a)The sum of Matching Contributions made on behalf of a Participant pursuant to
Section 5.01(a)(i)(D) or Section 5.01(a)(ii)(D) for any calendar year and any
other benefits the Participant accrues pursuant to another plan subject to Code
section 409A shall not result in an increase in the amounts deferred under all
plans subject to Code section 409A in which the Participant participates in
excess of the limit with respect to elective deferrals under Code section
402(g)(1)(A), (B) and (C) in effect for the calendar year in which such action
or inaction occurs; and

 

(b)The Matching Contributions made on behalf of a Participant pursuant to
Section 5.01(a)(i)(D) or Section 5.01(a)(ii)(D) shall never exceed 100% of the
matching amounts that would be provided under the qualified employer plan
identified in Section 5.01(a)(i)(D) or 5.01(a)(ii)(D) absent any plan-based
restrictions that reflect limits on qualified plan contributions under the
Code.  

 

The matching contribution will be treated as allocated to the Participant’s
Account at the time specified in Section 5.01(a)(iv) of the Adoption Agreement.

5.2

Other Contributions.  If elected by the Plan Sponsor in Section 5.01(b) of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
contribution determined in accordance with the formula or method specified in
Section 5.01(b) of the Adoption Agreement.  The contribution will be treated as
allocated to the Participant’s Account at the time specified in Section
5.01(b)(iii) of the Adoption Agreement.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 6 – ACCOUNTS AND CREDITS

 

 

6.1

Establishment of Account.  For accounting and computational purposes only, the
Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7.  The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

 

6.2

Credits to Account.  A Participant’s Account will be credited for each Plan Year
with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions treated as allocated on his
behalf under Article 5.  

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

 

7.1

Investment Options.  The amount credited to each Account shall be treated as
invested in the investment options designated for this purpose by the
Administrator.

 

7.2

Adjustment of Accounts.  The amount credited to each Account shall be adjusted
for hypothetical investment earnings, expenses, gains or losses in an amount
equal to the earnings, expenses, gains or losses attributable to the investment
options selected by the party designated in Section 9.01 of the Adoption
Agreement from among the investment options provided in Section 7.1.  If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as of the
Valuation Date coincident with or next following notice to the
Administrator.  Each Account shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical earnings, expenses, gains and losses described
above; (b) amounts credited pursuant to Section 6.2; and (c) distributions or
withdrawals.  In addition, each Account may be adjusted for its allocable share
of the hypothetical costs and expenses associated with the maintenance of the
hypothetical investments provided in Section 7.1.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 8 – RIGHT TO BENEFITS

 

 

8.1

Vesting.  A Participant, at all times, has a 100% nonforfeitable interest in the
amounts credited to his Account attributable to his elective deferrals made in
accordance with Section 4.1.

 

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon the date a portion of a Participant’s Account is to
commence and after application of the provisions of Section 7.01 of the Adoption
Agreement, the Participant shall forfeit the nonvested portion of such portion
of his Account.

 

8.2

Death.  The Plan Sponsor may elect to accelerate vesting upon the death of the
Participant in accordance with Section 7.01(c) of the Adoption Agreement and/or
to accelerate distributions upon Death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement.  If the Plan Sponsor does not elect
to accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of Article
9.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator.  If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8.3

Disability.  If the Plan Sponsor has elected to accelerate vesting upon the
occurrence of a Disability in accordance with Section 7.01(c) of the Adoption
Agreement and/or to permit distributions upon Disability in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the determination
of whether a Participant has incurred a Disability shall be made by the
Administrator in its sole discretion in a manner consistent with the
requirements of Code Section 409A.

 

8.4

Termination for Cause. Anything else contained herein to the contrary
notwithstanding, a Participant who is terminated by an Employer for cause, as
determined by the Employer, shall forfeit all Matching and Other Contributions
credited to his Account, as adjusted for income, expense, gain, or loss,
regardless of how many Years of Service the Participant has completed (or
whether a 409A Change in Control has occurred or a Vesting Change in Control (as
defined in Section 11.03) has occurred).  If the Employer discovers that cause
existed for terminating the Participant after the Participant’s Separation from
Service, but before his entire Account balance has been distributed, the
undistributed Matching and Other Contributions credited to his Account, as
adjusted for income, expense, gain, or loss, shall be forfeited.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

 

9.1

Amount of Benefits.  The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.

 

9.2

Method and Timing of Distributions.  Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4.  Subject to
the provisions of Section 9.6 requiring a six month delay for certain
distributions to Key Employees, distributions following a payment event shall
commence at the time specified in Section 6.01(a) of the Adoption Agreement.  If
permitted by Section 6.01(g) of the Adoption Agreement, a Participant may elect,
at least twelve months before a scheduled distribution event, to delay the
payment date for a minimum period of sixty months from the originally scheduled
date of payment, provided the election does not take effect for at least twelve
months from the date on which the election is made.  The distribution election
change must be made in accordance with procedures and rules established by the
Administrator.  The Participant may, at the same time the date of payment is
deferred, change the form of payment but such change in the form of payment may
not effect an acceleration of payment in violation of Code Section 409A or the
provisions of Reg. Sec. 1.409A-2(b).  For purposes of this Section 9.2, a series
of installment payments is always treated as a single payment and not as a
series of separate payments.  

 

9.3

Unforeseeable Emergency.  A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement.  The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted, and may require the
Participant to certify that the need cannot be met from other sources reasonably
available to the Participant.   Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved:  (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan.  A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state, foreign or local
income taxes and penalties reasonably anticipated to result from the
distribution.  The distribution will be made in the form of a single lump sum
cash payment.  If permitted by Section 8.01(b) of the Adoption Agreement, a

 

--------------------------------------------------------------------------------

 

Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to an Unforeseeable Emergency.  If the payment
of all or any portion of the Participant’s vested Account is being delayed in
accordance with Section 9.6 at the time he experiences an Unforeseeable
Emergency, the amount being delayed shall not be subject to the provisions of
this Section 9.3 until the expiration of the six month period of delay required
by section 9.6.  All determinations made under this Section 9.3 will be made in
accordance with Reg. Sec. 1.409A-3(i)(3).

 

9.4

Payment Election Overrides.  If the Plan Sponsor has elected one or more payment
election overrides in accordance with Section 6.01(d) of the Adoption Agreement,
the following provisions apply.  Upon the occurrence  of the first event
selected by the Plan Sponsor, the remaining vested amount credited to the
Participant’s Account shall be paid in the form designated to the Participant or
his Beneficiary regardless of whether the Participant had made different
elections of time and /or form of payment or whether the Participant was
receiving installment payments at the time of the event.

 

9.5

Cashouts Of Amounts Not Exceeding Stated Limit.  If the vested amount credited
to the Participant’s Account does not exceed the limit established for this
purpose by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at the
time his Account becomes payable, the Employer shall distribute such amount to
the Participant at the time specified in Section 6.01 of the Adoption Agreement
in a single lump sum cash payment regardless of whether the Participant had made
different elections of form of payment as to the vested amount credited to his
Account.  A Participant’s Account, for purposes of this Section 9.5, shall treat
amounts described in Section 1.3 as a separate Account.  For the avoidance of
doubt, the limit established in Section 6.01(e) of the Adoption Agreement shall
apply independently to pre and post 409A Accounts.

 

9.6

Required Delay in Payment to Key Employees.  Except as otherwise provided in
this Section 9.6, a distribution made on account of Separation from Service to a
Participant who is a Key Employee as of the date of his Separation from Service
shall not be made before the date which is six months after the Separation from
Service (or Retirement, if applicable).  If payments to a Key Employee are
delayed in accordance with this Section 9.6, the payments to which the Key
Employee would otherwise have been entitled during the six month period shall be
accumulated and paid in a single lump sum at the time specified in Section
6.01(a) of the Adoption Agreement after the six month period elapses.

 

(a)A Participant is treated as a Key Employee if (i) he is employed by a Related
Employer any of whose stock is publicly traded on an established securities
market, and (ii) he satisfies the requirements of Code Section 416(i)(1)(A)(i),
(ii) or (iii), determined without regard to Code Section 416(i)(5), at any time
during the twelve month period ending on the Identification Date.

 

--------------------------------------------------------------------------------

 

 

(b)A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date.  The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

 

(c)The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements.  The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date.  Use of an alternative method that satisfies the
requirements of this Section 9.6(c ) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

 

(d)The six month delay does not apply to payments described in Section
9.9(a),(b) or (d) or to payments that occur after the death of the
Participant.  If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.

 

9.7

409A Change in Control.  If the Plan Sponsor has elected to permit distributions
upon a 409A Change in Control, the following provisions shall apply.  A
distribution made upon a 409A Change in Control will be made at the time
specified in Section 6.01(a) of the Adoption Agreement in the form elected by
the Participant in accordance with the procedures described in Article
4.  Alternatively, if the Plan Sponsor has elected in accordance with Section
11.02 of the Adoption Agreement to require distributions upon a 409A Change in
Control, the Participant’s remaining vested Account shall be paid to the
Participant or the Participant’s Beneficiary at the time specified in Section
6.01(a) of the Adoption Agreement as a single lump sum payment.  A 409A Change
in Control, for purposes of the Plan, will occur upon a change in the ownership
of the Plan Sponsor, a change in the effective control of the Plan Sponsor or a
change in the ownership of a substantial portion of the assets of the Plan
Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of the
Adoption Agreement.  The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.7.  All distributions made in
accordance with this Section 9.7 are subject to the provisions of Section 9.6.

 

--------------------------------------------------------------------------------

 

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a 409A Change in Control, the residual
amount payable to the Participant shall be paid at the time and in the form
specified in the elections he makes in accordance with Article 4 or upon his
death or Disability as provided in Article 8.

Whether a 409A Change in Control has occurred will be determined by the
Administrator in accordance with the rules and definitions set forth in this
Section 9.7 and consistent with Reg. Sec. 1.409A-3(i)(5).  A distribution to the
Participant will be treated as occurring upon a 409A Change in Control if the
Plan Sponsor terminates the Plan in accordance with Section 10.2 and distributes
the Participant’s benefits within twelve months of a 409A Change in Control as
provided in Section 10.3.

 

(a)

Relevant Corporations.  To constitute a 409A Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the 409A Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii).  A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.

 

 

(b)

Stock Ownership.  Code Section 318(a) applies for purposes of determining stock
ownership.  Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested
option).  If, however, a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulation Section 1.83-3(b) and
(j)) the stock underlying the option is not treated as owned by the individual
who holds the option.

 

 

--------------------------------------------------------------------------------

 

 

(c)

Change in the Ownership of a Corporation.  A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation.  If any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.7(d)).  An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of
stock.  Section 9.7(c) applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.  For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering.  Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

 

(d)

Change in the effective control of a corporation.  A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.7(a) for which no other corporation is a majority shareholder for purposes of
Section 9.7(a).  In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have
occurred.  A change in effective control may

 

--------------------------------------------------------------------------------

 

 

also occur in any transaction in which either of the two corporations involved
in the transaction has a change in the ownership of such corporation as
described in Section 9.7(c) or a change in the ownership of a substantial
portion of the assets of such corporation as described in Section 9.7(e).  If
any one person, or more than one person acting as a group, is considered to
effectively control a corporation within the meaning of this Section 9.7(d), the
acquisition of additional control of the corporation by the same person or
persons is not considered to cause a change in the effective control of the
corporation or to cause a change in the ownership of the corporation within the
meaning of Section 9.7(c).  For purposes of this Section 9.7(d), persons will or
will not be considered to be acting as a group in accordance with rules similar
to those set forth in Section 9.7(c) with the following exception.  If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

 

(e)

Change in the ownership of a substantial portion of a corporation’s assets.  A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(c)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation or the value of the assets being disposed of
determined without regard to any liabilities associated with such assets.  There
is no 409A Change in Control event under this Section 9.7(e) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.  A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii).  For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

 

 

--------------------------------------------------------------------------------

 

9.8

Permissible Delays in Payment.  Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis and
otherwise complies with Reg. Sec. 1.409A-2(b)(7).  

 

 

(a)

The Employer may delay payment if it reasonably anticipates that if the payment
were made as scheduled its deduction with respect to such payment would not be
permitted due to the application of Code Section 162(m).  Any such payment must
be made during the Participant’s first taxable year in which the Employer
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year the deduction of such payment will not be barred by the
application of Code Section 162(m) or during the period beginning with the
Participant’s Separation from Service and ending on the later of the last day of
the Employer’s taxable year in which the Participant separates from service or
the 15th day of the third month following the Participant’s Separation from
Service.  If a scheduled payment to a Participant is delayed in accordance with
this Section 9.8(a), all scheduled payments to the Participant that could be
delayed in accordance with this Section 9.8(a) will also be delayed.

 

 

(b)

The Employer may also delay payment if it reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.  

 

 

(c)

The Employer reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.  

 

9.9

Permitted Acceleration of Payment.  The Employer may permit acceleration of the
time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4), including the following events:

 

(a)

Domestic Relations Order.  A payment may be accelerated if such payment is made
to an alternate payee pursuant to and following the receipt and qualification of
a domestic relations order as defined in Code Section 414(p).

 

(b)

Compliance with Ethics Agreements and Legal Requirements.  A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

 

--------------------------------------------------------------------------------

 

 

(c)

De Minimis Amounts.  A payment will be accelerated if (i) the amount of the
payment is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), (ii) at the time the payment is made the amount constitutes the
Participant’s entire interest under the Plan and all other plans that are
aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).

 

(d)

FICA Tax.  A payment may be accelerated to the extent required to pay the
Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) of the Code with respect to compensation deferred under
the Plan (the “FICA Amount”).  Additionally, a payment may be accelerated to pay
the income tax on wages imposed under Code Section 3401 of the Code on the FICA
Amount and to pay the additional income tax at source on wages attributable to
the pyramiding Code Section 3401 wages and taxes.  The total payment under this
subsection (d) may not exceed the aggregate of the FICA Amount and the income
tax withholding related to the FICA Amount.

 

(e)

Section 409A Additional Tax.  A payment may be accelerated if the Plan fails to
meet the requirements of Code Section 409A; provided that such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.  

 

(f)

Offset.  A payment may be accelerated in the Employer’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

 

(g)

Other Events.  A payment may be accelerated in the Administrator’s discretion in
connection with such other events and conditions as permitted by Code Section
409A.  

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 10 – AMENDMENT AND TERMINATION

 

 

10.1

Amendment by Plan Sponsor.  The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of its Board of
Directors.  No amendment can directly or indirectly deprive any current or
former Participant or Beneficiary of all or any portion of his Account which had
accrued and vested prior to the amendment.

 

10.2

Plan Termination Following 409A Change in Control or Corporate Dissolution.  If
so elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan
Sponsor reserves the right to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the twelve
months following a 409A Change in Control as determined in accordance with the
rules set forth in Section 9.7. For this purpose, the Plan will be treated as
terminated only if all agreements, methods, programs and other arrangements
sponsored by the Related Employer immediately after the 409A Change in Control
which are treated as a single plan under Reg. Sec. 1.409A-1(c)(2) are also
terminated and liquidated with respect to each participant that experienced a
409A Change in Control so that all such participants under the Plan and all
similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate and liquidate the
Plan within twelve months of a corporate dissolution taxed under Code Section
331 or with the approval of a bankruptcy court pursuant to 11 U. S. C. Section
503(b)(1)(A) provided that amounts deferred under the Plan are included in the
gross incomes of Participants in the latest of (or, if earlier, the taxable year
in which the amount is actually or constructively received) (a) the calendar
year in which the termination and liquidation occurs, (b) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (c) the first calendar year in which payment is administratively
practicable.

 

10.3

Other Plan Terminations.  The Plan Sponsor retains the discretion to terminate
the Plan if (a) all arrangements sponsored by the Plan Sponsor that would be
aggregated with any terminated arrangement under  Code Section 409A and Reg.
Sec. 1.409A-1(c)(2) are terminated, (b) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred are made within twelve months of the termination of the arrangements,
(c) all payments are made within twenty-four months of the date the Plan Sponsor
takes all necessary action to irrevocably terminate and liquidate the
arrangements, (d) the Plan Sponsor does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Code Section 409A and the
regulations thereunder at any time within the three year period following the
date of termination of the arrangement, and (e) the termination does not occur
proximate to a downturn in the financial health of the Plan sponsor.  The Plan
Sponsor also reserves the right to amend the Plan to provide that termination of
the Plan will occur under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 11 – THE TRUST

 

 

11.1

Establishment of Trust.  The Plan Sponsor may but is not required to establish a
trust to hold amounts which the Plan Sponsor may contribute from time to time to
correspond to some or all amounts credited to Participants under Section
6.2.  In the event that the Plan Sponsor wishes to establish a trust to provide
a source of funds for the payment of Plan benefits, any such trust shall be
constructed to constitute an unfunded arrangement that does not affect the
status of the Plan as an unfunded plan for purposes of Title I of ERISA and the
Code.  If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

11.2

Rabbi Trust.  Any trust established by the Plan Sponsor shall be between the
Plan Sponsor and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the Plan
Sponsor’s creditors in the event of the Plan Sponsor’s insolvency.  The trust is
intended to be treated as a rabbi trust in accordance with existing guidance of
the Internal Revenue Service, and the establishment of the trust shall not cause
the Participant to realize current income on amounts contributed thereto.  The
Plan Sponsor must notify the trustee in the event of a bankruptcy or
insolvency.  Notwithstanding any provision of this Plan to the contrary, no
amounts shall be transferred to a trust as described in this Article 11 if,
pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for purposes
of Section 83 of the Code, be treated as property transferred in connection with
the performance of services.

11.3

Investment of Trust Funds.  Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator.  Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust need not affect the hypothetical investment adjustments to Participant
Accounts under the Plan.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1

Powers and Responsibilities of the Administrator.  The Administrator has the
full power and the full responsibility and discretion to administer the Plan in
all of its details, subject, however, to the applicable requirements of
ERISA.  The Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

(a)

To make and enforce such rules and procedures as it deems necessary or proper
for the efficient administration of the Plan;

 

(b)

To interpret the Plan, its interpretation thereof to be final, except as
provided in Section 12.2, on all persons claiming benefits under the Plan;

 

(c)

To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;

 

(d)

To administer the claims and review procedures specified in Section 12.2;

 

(e)

To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

 

(f)

To determine the person or persons to whom such benefits will be paid;

 

(g)

To authorize the payment of benefits;

 

(h)

To comply with the reporting and disclosure requirements of Part 1 of Subtitle B
of Title I of ERISA;

 

(i)

To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;

 

(j)

By written instrument, to allocate and delegate its responsibilities, including
the formation of an Administrative Committee to administer the Plan.




 

--------------------------------------------------------------------------------

 

12.2

Claims and Review Procedures.

 

(a)

Claims Procedure.  

 

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator.  If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing.  Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action  following an adverse decision on review.  Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator.  The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability).  If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

 

(b)

Review Procedure.  

 

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator.  The Administrator will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The notification will
explain that the person is entitled to receive, upon request and free of charge,
reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review.  The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability).  

 

--------------------------------------------------------------------------------

 

The Administrator may extend the period for making the decision on review by 60
days (45 days in the case of a claim regarding Disability) if special
circumstances require an extension of time for processing the request such as an
election by the Administrator to hold a hearing, and if written notice of such
extension and circumstances is given to such person within the initial 60-day
period (45 days in the case of a claim regarding Disability).  If the decision
on review is not made within such period, the claim will be considered denied.

 

 

(c)

Exhaustion of Claims Procedures and Right to Bring Legal Claim

No action at law or equity shall be brought more than one (1) year after the
Administrator’s affirmation of a denial of a claim, or, if earlier, more than
four (4) years after the facts or events giving rising to the claimant’s
allegation(s) or claim(s) first occurred.

 

12.3

Plan Administrative Costs.  All reasonable costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Administrator in
administering the Plan shall be paid by the Plan to the extent not paid by the
Employer.

 

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 13 – MISCELLANEOUS

 

 

13.1

Unsecured General Creditor of the Employer.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer.  For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer.  Each Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

13.2

Employer’s Liability.  Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer.  An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements.  An Employer shall have no
liability to Participants employed by other Employers.

13.3

Limitation of Rights.  Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.

13.4

Anti-Assignment.  Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p) in accordance with Section
9.9(a), none of the benefits or rights of a Participant or any Beneficiary of a
Participant shall be subject to the claim of any creditor.  In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary.  Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except the
right to designate a Beneficiary to receive death benefits provided
hereunder.  Notwithstanding the preceding, the benefit payable from a
Participant’s Account may be reduced, at the discretion of the administrator, to
satisfy any debt or liability to the Employer but only in compliance with
Section 9.9(f).

13.5

Facility of Payment.  If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Employer to disburse such payments to a person or institution

 

--------------------------------------------------------------------------------

 

designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.

13.6

Notices.  Any notice or other communication to the Employer or Administrator in
connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the address specified in Section 1.03 of the Adoption
Agreement and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.

13.7

Tax Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant or from amounts deferred, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation.  Tax, for purposes of this Section 13.7
means any federal, state, local or any other governmental income tax, employment
or payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.

13.8

Indemnification.  (a) Each Indemnitee (as defined in Section 13.8(e)) shall be
indemnified and held harmless by the Employer for all actions taken by him and
for all failures to take action (regardless of the date of any such action or
failure to take action), to the fullest extent permitted by the law of the
jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys' fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)).  No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness or (2) there is a settlement to
which the Employer does not consent.

(b)   The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of an
undertaking, by or on behalf of the Indemnitee, to repay all amounts so advanced
without interest if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified under this Section or otherwise.

 

--------------------------------------------------------------------------------

 

(c)  Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators.  The Employer agrees that the undertakings made
in this Section shall be binding on its successors or assigns and shall survive
the termination, amendment or restatement of the Plan.

(d)  The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.

(e)  For the purposes of this Section, the following definitions shall apply:

(1)  "Indemnitee" shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

(2)  "Proceeding" shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

13.9

Successors.  The provisions of the Plan shall bind and inure to the benefit of
the Plan Sponsor, the Employer and their successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

13.10

Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with the
requirements of Code Section 409A.  Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.

13.11

Governing Law.  The Plan will be construed, administered and enforced according
to the laws of the State specified by the Plan Sponsor in Section 12.01 of the
Adoption Agreement.

 

 

 